Exhibit 10.1
 
LEASE AGREEMENT


BETWEEN


 CENTER VALLEY PARKWAY ASSOCIATES, L.P.
a Pennsylvania limited partnership


AS LANDLORD


AND


TECHPRECISION CORPORATION,
a Delaware corporation



AS TENANT


Premises:
Saucon Valley Plaza
 3477 Corporate Parkway
Suite #140
Center Valley, PA 18034


 
1

--------------------------------------------------------------------------------

 



LEASE AGREEMENT


THIS LEASE AGREEMENT (“Lease”) is made effective this 17th day of  November,
2010 by and between CENTER VALLEY PARKWAY ASSOCIATES, L.P., a Pennsylvania
limited partnership (the “Landlord”) and TECHPRECISION CORPORATION, a Delaware
corporation (the “Tenant”).


FUNDAMENTAL LEASE PROVISIONS


1.           “Annual Base Rent” or "Base Rent":


                                Months                                           Annual
Rent                                           Monthly Rent$/Sq. Ft.


0-4                         $0                                             $0


5-24                        $58,848.00                                $4,904.00                                $18.50


25-36                      $60,444.00                                $5,037.00                                $19.00


37-48                      $62,028.00                                $5,169.00                                $19.50


49-60                      $63,624.00                                $5,302.00                                $20.00


61-64                      $65,208.00                                $5,434.00                                $20.50


As set forth above, no Base Rent shall be due or payable for the initial four
(4) months of the Term commencing on the Commencement Date and ending on a date
which is one hundred twenty (120) days thereafter.  However, Tenant shall be
responsible for payment of Operating Expenses and utilities during such period.


2.           "Base Year":  Intentionally Deleted.


3.           "Broker": Philip M. Schenkel of CB Richard Ellis, Inc.


4.           “Commencement Date”:  the earlier of (i) the date the Tenant first
opens for business in the Demised Premises; or (ii) within ninety (90) days
following the Delivery Date.   “Delivery Date” shall be projected to occur on or
about February 1, 2011 and shall mean the date on which Landlord achieves
Substantial Completion of Landlord’s construction obligations set forth in
Section 20 below. “Substantial Completion” shall be deemed to occur when
Landlord has completed Landlord’s construction in accordance with the plans and
standards attached hereto as Exhibit “B”, other than minor punch-list items that
do not materially and adversely affect Tenant’s ability operate its business,
and a certificate of occupancy (or its equivalent) and all required permits
related to Landlord’s work have been issued by the applicable governmental
authorities.  Upon determination of the Commencement Date, Landlord and Tenant
shall execute a Commencement Date Memorandum in the form attached hereto as
Exhibit “D.”

 
2

--------------------------------------------------------------------------------

 


5.           “Demised Premises”:   consisting of approximately three thousand
one hundred eighty-one (3,181) rentable square feet of space (“Tenant’s GLA”) on
the first (1st) floor of the building known as “Saucon Valley Plaza” (the
“Building”), located in Upper Saucon Township, Lehigh County, Commonwealth of
Pennsylvania, which Demised Premises are shown cross-hatched on the Plan
attached hereto as Exhibit “A” (the “Site Plan”).  The Demised Premises is
designated as Suite #140 in the Building.  The Building and the land on which
the Building is located is hereinafter referred to as the “Complex.”  Landlord
may within thirty (30) days after the Commencement Date cause its architect
(“Landlord’s Architect”) to measure the Demised Premises and to certify the same
to Landlord and Tenant.  If such architect’s determination is made and delivered
to Tenant within thirty (30) days after the Commencement Date and differs from
the square footage listed above, then the size of the Demises Premises and Base
Rent shall be adjusted accordingly.


6.           “Landlord’s GLA”: the square footage of the Building (or Complex),
which is currently approximately: eighty three thousand fifty-six (83,056)
rentable square feet.


7.           “Notice Addresses”:


Landlord:
Center Valley Parkway Associates, L.P.
c/o Franklin Realty Development Corporation
405 Old Penllyn Pike, Suite #200
Blue Bell, PA 19422
Attention:  Peter H. Gebert, President


With a copy to:
Neil Andrew Stein, Esquire
Kaplin, Stewart, Meloff, Reiter & Stein, P.C.
Union Meeting Corporate Center, 910 Harvest Drive
Blue Bell, PA 19422


Tenant:
TechPrecision Corporation
5803 Kennett Pike, Suite A
Centreville, DE 19807
Attention:  James Molinaro, CEO


With a copy to:
Pepper Hamilton LLP
899 Cassatt Road
Berwyn, PA 19312-1183
 
Attn: Robert Duncan Smith, Esquire


8.           “Permitted Use”:  professional or general office use, and no other
use.


9.           “Security Deposit”:  Four Thousand Nine Hundred Four Dollars
($4,904.00).


10.         “Tenant’s Contact”:  Mr. James Molinaro; Telephone : 

 
 
3

--------------------------------------------------------------------------------

 


11.           “Tenant’s Proportionate Share”:  Three and eight-tenths percent
(3.8%), which is Tenant’s GLA divided by Landlord’s GLA.


12.           “Term”: Five (5) years and four (4) months commencing on the
Commencement Date and ending on the last day of the sixty-fourth (64th) month
anniversary of the Commencement Date (the “Expiration Date”).


So long as Tenant is not in default under the terms of this Lease and is open
and operating in the Demised Premises, Tenant shall have the option to extend
the Term for one (1) separate, consecutive extension period of five (5) years
(the “Extension Period”) on the same terms and conditions herein, except that
Annual Base Rent in the Extension Period shall be ninety-five percent (95%) of
the then current Fair Market Rental Rate.  As used herein, the term “Fair Market
Rental Rate” shall mean the average of the annual rental rates then being
charged for comparable space in the Building, or, if no comparable space exists
in the Building, for comparable space within a five (5) mile radius of the
Building.  Landlord shall determine the Fair Market Rental Rate using its good
faith judgment and shall provide written notice of such rate within fifteen (15)
days after Tenant exercises notice pursuant to this Section.   The Tenant's
right to extend the Term shall be subject to the following:


(a)           At the time Tenant delivers its notice of election to exercise the
extension option to Landlord, this Lease shall be in full force and effect,
Tenant shall not be in default in the performance of any of its obligations
hereunder.


(b)           The Extension Periods shall be on the same terms and conditions
herein and the Tenant shall not be entitled to any allowances or other
concessions with respect to the Extension Period.


(c)           Except for the specific Extension Periods set forth above, there
shall be no further privilege of renewal or extension.


(d)           The Tenant may exercise an option to extend by giving written
notice to the Landlord within nine (9) months prior to the Expiration Date.  If
Tenant elects to extend the Term, the “Expiration Date” shall be extended to the
end of the then current Extension Period.
 
List of Exhibits


Exhibit “A”                      -           Site Plan
Exhibit “A-2”                  -           Building Parking
Exhibit “B”                      -           Construction Plan
Exhibit “C”                      -           Rules and Regulations
Exhibit “D”                      -           Building Mechanical Systems
Exhibit “E”                      -           Project Monument Sign
Exhibit “F”                      -           Janitorial Specifications
Exhibit “G”                      -           Commencement Date Agreement

 
4

--------------------------------------------------------------------------------

 

WITNESSETH, THAT:


 1.           DEMISED PREMISES.  Landlord, for the term and subject to the
provisions and conditions hereof, leases to Tenant and Tenant accepts from
Landlord, the Demised Premises.


2.           TERM.  Tenant shall use and occupy the Demised Premises for the
Term, unless sooner terminated or extended, as herein provided.


3.           MINIMUM RENT.


(a)           The Base Rent is set forth in Section 1 of the Fundamental Lease
Provisions.  The first (1st) installment to be paid prior to Tenant taking
occupancy (“Rent Commencement Date”)  and subsequent installments to be payable
on the first (1st) day of each successive month of Term hereof beginning on the
sixth (6th) month of the Term.


(b)           If the Rent Commencement Date falls on a day other than the first
(1st) day of a month, Base Rent from such day until the first (1st) day of the
following month shall be prorated at the rate of one-thirtieth (1/30th) of the
fixed monthly rental for each day of such partial month, and the installment of
rent paid upon the Rent Commencement Date shall reflect such prorated amount.


(c)           All rent and other sums due to Landlord hereunder shall be payable
to Landlord at Landlord’s notice address specified in Section 7 of the
Fundamental Lease Provisions, or to such other party or at such other address as
Landlord may designate, from time to time, by written notice to Tenant, without
demand and without deduction, set-off or counterclaim except as otherwise set
forth herein (except to the extent demand or notice shall be expressly provided
for herein).


(d)           If Landlord, at any time or times, shall accept said rent or any
other sum due hereunder after the same shall become due and payable, such
acceptance shall not excuse delay upon subsequent occasions, or constitute or be
construed as, a waiver of any of Landlord’s rights hereunder. If Tenant shall
fail to pay any sum due hereunder within ten (10) days of the due date thereof,
Tenant shall pay a late charge in the amount of five percent (5%) of the amount
due and owing.


(e)           All sums payable to Landlord by Tenant under this Lease and not
specifically designated as Base Rent or Operating Expense Rent (as hereinafter
defined) shall be considered to be additional rent (“Additional Rent”) and shall
be payable with the next installment of Base Rent after such Additional Rent
becomes payable.  If Tenant fails to pay Additional Rent when required
hereunder, Landlord shall be entitled to exercise the same remedies for
collecting such Additional Rent as it would in connection with a failure to pay
Base Rent.  Base Rent, Operating Expense Rent and Additional Rent are
collectively referred to as “Rent.”
 
 
5

--------------------------------------------------------------------------------

 

4.            OPERATING EXPENSES.


A.           Payment.  The Tenant shall pay to Landlord an Operating Expense
Allowance of Twelve Thousand Three Hundred Seventy-Two Dollars ($12,372.00) per
year ("Operating Expense Allowance") in equal monthly installments of One
Thousand Sixty-One Dollars ($1,061.00), the first of which shall be payable upon
the Delivery Date.  If the Delivery Date occurs on a date other than on the
first (1st) day of a calendar month, the Operating Expense Allowance for the
first (1st) calendar month of the term of this Lease shall be adjusted
proportionately and the aforesaid first (1st) installment shall be applied to
the first (1st) partial month and the balance to the succeeding month.  While
the Landlord is initially collecting an Operating Expense Allowance of Three
Dollars and seventy-five cents ($3.75) per square foot, the Landlord has
estimated that the Operating Expense Allowance for a fully assessed Building
will be Five Dollars and Eighty-Seven Cents ($5.87) per rentable square foot.
Therefore, the Tenant acknowledges that there is no guarantee that the Operating
Expense Allowance will not increase in the future.


(1)           If Landlord’s Operating Expense for the Operating Year shall be
greater than or less than the total Operating Expense Allowance for such
Operating Year, Tenant shall pay to Landlord, or Landlord shall credit to Tenant
as set forth below, as additional rent an amount equal to Tenant’s Proportionate
Share of the difference (the amount of Tenant’s Proportionate Share of such
difference is hereinafter referred to as the “Operating Expense
Adjustment”).  If Tenant occupies the Demised Premises or a portion thereof for
less than a full Operating Year, the Operating Expense Adjustment will be
calculated in proportion to the amount of time in such Operating Year that
Tenant occupied the Demised Premises.


(2)           Such Operating Expense Adjustment shall be paid in the following
manner:


(a)           Within one hundred twenty (120) days following the end of the
first (1st) and each succeeding Operating Year, Landlord shall furnish to Tenant
and Operating Expense Statement setting forth (i) the Operating Expense for the
preceding Operating Year; (ii) the Operating Expense Allowance; and (iii)
Tenant’s Operating Expense Adjustment for such Operating Year.  Within fifteen
(15) days following receipt of such Operating Expense Statement (the “Expense
Adjustment Date”) and if Landlord’s Operating Expense for the Operating Year
shall be greater than the total Operating Expense Allowance for such Operating
Year, Tenant shall pay to Landlord as additional rent the Operating Expense
Adjustment for such Operating Year. If Landlord's Operating Expenses for the
Operating Year shall be less than the total Operating Expense Allowance for such
Operating Year, Tenant may within thirty (30) days of receipt of such Operating
Expense Statement either at its option (i) offset an amount equal to Tenant's
Proportionate Share of the difference from future payments of rent hereunder, or
(ii) demand reimbursement thereof. If no election is made by Tenant in such
thirty (30) day period, Tenant shall be deemed to have demanded a reimbursement
from Landlord, in which case Landlord shall, within thirty (30) days of such
date, refund such amount to Tenant.

 
6

--------------------------------------------------------------------------------

 


(b)           Commencing with the first (1st) month of the second Operating
Year, if Landlord’s Operating Expense for the prior Operating Year was be
greater than the total Operating Expense Allowance for such Operating Year,
Tenant shall pay to Landlord, in addition to the Operating Expense Allowance, on
account of the Operating Expense Adjustment for such Operating Year, monthly
installments in advance equal to one-twelfth (1/12) of the estimated Operating
Expense Adjustment for such Operating Year.  On the next succeeding Expense
Adjustment Date, Tenant shall pay to Landlord (or Landlord shall credit to
Tenant), in the manner provided above, any deficiency (or excess) between the
installments paid on account of the preceding year’s Operating Expense
Adjustment and the actual Operating Expense Adjustment for such Operating Year.


B.           Definitions. As used in this Addendum, the following words and
terms shall be defined as hereinafter set forth:


(1)           “Operating Year” shall mean each calendar year that occurs during
the term of the Lease.


(2)           “Operating Expense Statement” shall mean a statement in writing
signed by Landlord, setting forth in reasonable detail (i) the Operating Expense
for the preceding Operating Year; (ii) the Operating Expense Allowance; and
(iii) the Tenant’s Operating Expense Adjustment for such Operating Year or
portion thereof.  The Operating Expense Statement for each Operating Year shall
be available for inspection by Tenant at Landlord’s office during normal
business hours.
 
(3)           “Operating Expense” shall mean the following expenses incurred by
the Landlord in connection with the operation, repair and maintenance of the
Demised Premises and the Complex (defined above):  (i) unless an exemption or
abatement is in place for the Demised Premises, real estate taxes and other
taxes or charges levied in lieu of real estate taxes; general and special public
assessments, charges imposed by any governmental authority pursuant to
anti-pollution or environmental legislation, taxes on the rentals of the
building in which the demised premises are located or the use, occupancy or
renting of space therein;  (ii) premiums and fees for fire and extended coverage
insurance, insurance against loss of rentals for space in the building which the
demised premises are a part and public liability insurance, all in amounts and
coverage (with additional policies against additional risks) as may be required
by Landlord or the holder of any mortgage; (iii) water and sewer service
charges, electricity, heat and other utility charges not separately metered to
tenants in the Building; (iv) all janitorial, maintenance and repair costs to
all areas of the Building, including repairs and replacements of supplies and
equipment, snow and trash removal and paving, lawn and general grounds upkeep,
maintenance and repair off all mechanical equipment such as HVAC, electrical and
plumbing equipment, and the costs of all labor, materials and supplies
incidental thereto; (v) wages, salaries, fees and other compensation and
payments and payroll taxes and contributions to any social security,
unemployment insurance, welfare, pension or similar fund and payments for other
fringe benefits required by law, union agreement or otherwise made to or on
behalf of all employees of Landlord performing services rendered in connection
with the operation and maintenance of the Building, including, without
limitation, payments made directly to or through independent contractors for
performance of such services or for servicing maintenance contracts; (vi)
management fees not to exceed four percent (4.0%) of Base Rent and Operating
Expenses, payable to the managing agent for the Demised Premises, if any, and if
there shall be no managing agent or if the managing agent is a company
affiliated with the Landlord, the management fees that would customarily be
charged for the management of the Building by an independent first class
managing agent in the Lehigh Valley area; (vii) any and all other reasonable
expenditures of Landlord incurred in connection with the operation, repair or
maintenance of the Demised Premises and the Complex which are properly expensed
in accordance with generally accepted accounting principles consistently applied
to the operation, maintenance and repair of a first class office/industrial
building facility.  Notwithstanding the foregoing, the term “Operating Expense”
shall not include the cost of capital improvements and capital repairs,
depreciation on the Building or equipment therein, interest and principal
payments under mortgages and other indebtedness affecting the Complex and
Building, net income, franchise or capital stock taxes payable by the Landlord,
salaries of officers and executives of Landlord and its managing agent (above
the level of property manager), real estate broker's commissions advertising,
marketing & promotion expenses; and lease enforcement expenses or the cost of
services provided especially for any particular tenant at such tenant's expense
and not uniformly available to all tenants within the Building, penalties,
fines, late fees and special assessments, casualty repair costs to the extent
covered by insurance (including the deductible amount) Landlord is required to
maintain, legal, space planning, construction, and other expenses incurred in
procuring tenants for the Building or renewing or amending leases with existing
tenants or occupants of the Building and expenses, including rent, associated
with maintaining a leasing or marketing office by Landlord, and any expense for
which Landlord actually receives reimbursement from insurance, condemnation
awards, warranties, other tenants or any other source.



 
7

--------------------------------------------------------------------------------

 
 


C.           Final Year of Lease Term.  No later than thirty (30) days prior to
the date that the Term ends, Landlord shall submit to Tenant a statement of
Landlord’s reasonable estimate of the Operating Expense Adjustment during the
period (the “Final Period”) beginning on the first day of the final Operating
Year of the Term or, if later, the date of the immediately preceding Operating
Expense Adjustment, and ending on the final day of the Term.  Upon the earlier
to occur of the thirtieth (30th) day following Tenant’s receipt of such
statement or the final day of the Term, Tenant shall pay to Landlord said
estimated Operating Expense Adjustment minus the total amount of payments
previously made by Tenant during the final period.  If requested by Tenant,
Landlord shall submit to Tenant a statement setting forth the actual amount of
said Operating Expense Adjustment after Landlord’s final calculation of same,
and within fifteen (15) days after Tenant’s receipt of such statement, Tenant
shall pay to Landlord any deficiency, or, as the case may be, Landlord shall
refund to Tenant any overpayment occasioned by Tenant’s payment of the aforesaid
estimate


5.           UTILITIES CHARGED TO DEMISED PREMISES.  The Tenant shall be
responsible for all utilities (including gas and electric) which are consumed
within the Demised Premises. Tenant shall pay for the consumption of such
utilities based on its usage metered by Landlord and without mark-up by
Landlord.  Tenant shall pay utility bills within thirty (30) days after the
receipt.  Landlord shall at all times have the exclusive right to select the
provider or providers of utility service to the Demised Premises and the
Complex, and Landlord shall have the right of access to the Demises Premises
from time to time to install or remove utility facilities at its own expense.

 
8

--------------------------------------------------------------------------------

 


6.           SECURITY DEPOSIT.  As additional security for the full and prompt
performance by Tenant of the terms and covenants of this Lease, Tenant has
deposited with the Landlord the Security Deposit which shall not constitute rent
for any month (unless so applied by Landlord on account of Tenant’s
default).  Upon a default by Tenant hereunder, Landlord shall have the right to
apply so much of the Security Deposit as is necessary to cure such default or
pay an expenses incurred as a result of such default.  Tenant shall, upon
demand, restore any portion of said Security Deposit which may be applied by
Landlord to the cure of any default by Tenant hereunder.  To the extent that
Landlord has not applied said sum on account of a default, the Security Deposit
shall be returned (without interest) to Tenant promptly at termination of this
Lease but in any event no later than thirty (30) days thereafter.


7.           SERVICES.   Landlord shall:


(a)           Provide passenger elevator service to the Demised
Premises.  Tenant and its employees and agents shall have access to the Demised
Premises at all times, subject to compliance with such security measures as
shall be in effect for the Building.


(b)           Provide water for drinking, lavatory and toilet purposes drawn
through fixtures installed by Landlord.


(c)           Furnish the Demised Premises with electric for heating, hot and
cold water and air-conditioning.  Tenant shall not install or operate in the
Demised Premises any electrically operated equipment or other machinery, other
than computers, typewriters, adding machines and other machinery and customary
office equipment, or any plumbing fixtures, without first obtaining the prior
written consent of the Landlord.  Landlord may condition such consent upon the
payment by Tenant of additional rent as compensation for the additional
consumption of water and/or electricity occasioned by the operation of said
equipment, fixtures, or machinery.


(d)           Operate, maintain and repair the Building (other than individual
tenant spaces) and the roof, structure and common areas thereof, elevators,
plumbing system, heating, ventilating and air conditioning system, electrical
systems (including light fixtures and replacement bulbs), windows, floors
(except carpeting) of the Demised Premises and Building (except when the
disrepair is directly caused by the sole negligence of Tenant, its agents or
employees) in good order and repair and in accordance with all laws and shall
make all capital repairs or replacements needed to the Demised Premises and
Building.   The Tenant acknowledges that Landlord does not warrant that any of
the services referred to in this Section 7 will be free from interruption from
causes beyond the reasonable control of Landlord. Notwithstanding the foregoing,
in the event Tenant is deprived of the use and occupancy of all of the Demised
Premises as a result of such stoppage or interruption of any of the services
referred to in this Section 7 for a period of at least two (2) business days,
then from and after the third (3rd) business day until the service is restored,
Tenant shall be entitled to a full abatement in Base Rent and all additional
rent for such period.
 
(e)           Provide five (5) day per week janitorial service occurring Monday
– Friday excluding weekends and holidays in accordance with the janitorial
specifications attached hereto as Exhibit “F”.


(f)           Provide Tenant with its Building Standard identification on the
lobby directory sign(s) and the outside entrance to the Demised Premises.  The
Project Monument Sign is attached hereto as Exhibit “E” hereto.

 
9

--------------------------------------------------------------------------------

 




8.           CARE OF DEMISED PREMISES.  Tenant agrees, on behalf of itself, its
employees and agents that Tenant shall:


(a)           Not use the Demised Premises or any part thereof for any purpose
or use in violation of any law or ordinance or any regulation of any
governmental authority, or in any manner that will constitute an unreasonable
annoyance to any occupant of the Building, or a nuisance, or that will injure
the reputation of the Building or any part thereof, or for any hazardous
purpose, or in any manner that will violate, suspend, void or serve to increase
the premium rate of, or make inoperative, any policy or policies of insurance
maintained by Landlord with respect to the Building or the Property.  In the
event of a breach of this covenant, in addition to all other remedies of
Landlord hereunder, Tenant agrees to pay to Landlord as Additional Rent Tenant’s
Proportionate Share of any and all increase or increases of premiums on
insurance carried by Landlord on the Demised Premises, the Property or the
Building. Landlord acknowledges that the use of the Demised Premises for the
Permitted Use shall not be a violation of this provision;


(b)           Comply at all times with any and all federal, state and local
statutes, regulations, ordinances, and other requirements of any of the
constituted public authorities relating to Tenant's use and occupancy of the
Demised Premises;


(c)           Give Landlord access to the Demised Premises at all times, without
charge or diminution of rent, to enable Landlord (i) to examine the same and to
make such repairs, additions and alterations as Landlord may be permitted to
make hereunder or as Landlord may deem advisable for the preservation of the
integrity, safety and good order of the Building or any part thereof; and (ii)
during the last lease year of the Term(unless renewed by Tenant) to show the
Demised Premises to prospective mortgagees, purchasers and tenants; provided
that in all such instances under this subsection (c) Landlord shall give Tenant
at least two (2) business days prior notice of such access.


(d)           Subject to Section 8(d) hereof, maintain, repair and replace the
interior of the Demised Premises in good order and repair as and when needed,
and replace all glass broken by Tenant, its agents, employees or invitees with
glass of the same quality as that broken, except for glass broken by fire and
extended coverage-type risks, and commit no waste in the Demised Premises;
 
(e)           Upon the termination of this Lease in any manner whatsoever,
remove Tenant’s goods and effects and those of any other person claiming under
Tenant, and quit and deliver up the Demised Premises to Landlord peaceably and
quietly in as good order and condition as existed at the inception of the term
of this Lease or as the same hereafter may be improved by Landlord or Tenant,
reasonable use and wear thereof, damage from fire and extended coverage type
risks, and repairs which are Landlord’s obligation excepted.  Goods and effects
not removed by Tenant at the termination of this Lease, however terminated,
shall be considered abandoned and Landlord may dispose of and/or store the same
as it deems expedient, the cost thereof to be charged to Tenant;


(f)           Not place signs on the Demised Premises except on doors and then
only of a type and with lettering and text in accordance with local ordinances
and as approved in writing by Landlord, such approval not to be unreasonably
withheld;

 
10

--------------------------------------------------------------------------------

 




(g)           Not overload, damage or deface the Demised Premises or do any act
which might make void or voidable any insurance on the Demised Premises or the
Building or which may render an increased or extra premium payable for insurance
(and without prejudice to any right or remedy of Landlord regarding this
subparagraph, Landlord shall have the right to collect from Tenant, upon demand,
any such increase or extra premium).  Tenant shall maintain at its own sole cost
adequate insurance coverage for all of its equipment, furniture, supplies and
fixtures and provide Landlord with certificates evidencing such coverage;


(h)           Not make any alteration of or addition to the Demised Premises
without the prior written approval of Landlord, such approval not to be
unreasonably withheld, delayed or conditioned.  Any alteration or addition
approved by the Landlord shall be performed: (i) at Tenant’s sole cost and
expense; (ii) by contractors and subcontractors reasonably approved in advance
by Landlord; and (iii) in a good and workmanlike manner and in accordance with
all applicable laws and ordinances. All alterations to the Demised Premises by
Tenant shall be the property of Tenant until the expiration or earlier
termination of this Lease. Upon the expiration or earlier termination of this
Lease, all such alterations shall remain at the Demised Premises and become the
property of Landlord without payment by Landlord therefor.  Notwithstanding the
foregoing, if the parties agree in writing at the time of Tenant’s request for
such alterations, Tenant shall remove all of such alterations upon the
expiration or earlier termination of the Lease, at Tenant’s sole cost and
expense and shall repair any resulting damage. Notwithstanding the foregoing,
Tenant may make non-material and “decorative” alterations to the Demised
Premises without Landlord’s approval;


(i)           Not install or authorize the installation of any coin operated
vending machine, except for the dispensing of cigarettes, coffee, and similar
items to the employees of Tenant for consumption upon the Demised Premises; and


(j)           Observe the rules and regulations annexed hereto as Exhibit “C” as
Landlord may from time to time amend the same, for the general safety, comfort
and convenience of Landlord, occupants and tenants of the Building.


9.           SUBLETTING AND ASSIGNING.  Tenant shall not assign this Lease or
sublet all or any portion of the Demised Premises, whether voluntarily or by
operation of law, without first obtaining Landlord’s prior written consent
thereto, which consent shall not be unreasonably withheld, delayed or
conditioned.  If such consent is given, it will not release Tenant from its
obligations hereunder and which will not be deemed consent to any further
subletting or assignment.  If Landlord consents to any such subletting or
assignment, the same shall nevertheless be a condition to the effectiveness
thereof that a fully executed copy of the sublease or assignment be furnished to
Landlord and that any assignee assume in writing all obligations of Tenant
hereunder.  Tenant shall not mortgage or encumber this Lease.  Any agent
employed by Tenant to complete a sublease of the Demised Premises must be
approved by Landlord. Notwithstanding anything to the contrary set forth in this
Lease, Tenant shall have the right to assign this Lease to a Permitted
Transferee (defined below) or sublease all or any portion of the Premises to a
Permitted Transferee, without the consent of Landlord.

 
11

--------------------------------------------------------------------------------

 

For purposes of this Lease a “Permitted Transferee” shall be any of the
following entities: (i) an Affiliate (defined below) of Tenant; (ii) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity into which or with which Tenant, or
its corporate successors or assigns, is merged or consolidated in accordance
with applicable statutory provisions governing merger and consolidation of
business entities and (iii) any corporation, limited partnership, limited
liability partnership, limited liability company or other business entity
acquiring all or substantially all of Tenant’s assets or securities, and in the
case of the acquisition of assets, so long as tenant’s obligation hereunder are
assumed by the acquiring such assets; provided, however, that such Permitted
Transferee has a net worth on a consolidated basis computed in accordance with
(and including such consolidated entities as required by) generally accepted
accounting principles at least equal to the greater of (1) the net worth of
Tenant immediately prior to such merger, consolidation, acquisition or transfer,
or (2) the net worth of Tenant herein named on the date of this Lease.


For purposes of this Section 9, an “Affiliate” shall be any entity which,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with Landlord or Tenant.  For purposes
of  this definition, “control” shall mean the power to (a) vote fifty one
percent (51%) or more of the securities having ordinary voting power for the
election of directors of any entity, or (b) direct or cause the direction of the
management and policies of such entity, whether by contract or otherwise.


10.           DELAY IN POSSESSION.  If Landlord shall be unable to deliver
possession of the Demised Premises to Tenant on the date specified for
commencement of the Term hereof because of the holding over or retention of
possession of any tenant or occupant, or if any repairs, improvements or
decoration of the Demised Premises are not completed, or for any other reason,
Landlord shall not be subject to any liability to Tenant; provided however if
the Delivery Date does not occur on or before sixty (60) days of the issuance of
a building permit for the Demised Premises by Upper Saucon Township, but in no
event later than April 30, 2011, the Tenant may terminate this Lease upon
written notice to Landlord [We need an outside date for the Delivery
Date).  Under such circumstances, the rent reserved and covenanted to be paid
herein shall not commence until the Commencement Date, and, except as set forth
herein, no such failure to give possession shall in any other respect affect the
validity of this Lease or any obligation to extend the term of this Lease.


11.           FIRE OR CASUALTY.   In case of damage to the Demised Premises or
the Building by fire or other casualty, Tenant shall give immediate notice
thereof to Landlord. Landlord shall thereupon cause the damage to be repaired
with reasonable speed, subject to delays, which may arise by reason of
adjustment of loss under insurance policies and for delays beyond the reasonable
control of Landlord. To the extent and for the time that the Demised Premises
are thereby rendered untenantable, the rent shall proportionately abate.  In the
event the damage shall be so extensive that Landlord shall decide not to repair
or rebuild, this Lease shall, at the option of Landlord, exercisable by written
notice to Tenant given within thirty (30) days after Landlord is notified of the
casualty, be terminated as of a date specified in such notice (which shall not
be more than ninety (90) days thereafter), and the rent (taking into account any
abatement as aforesaid) shall be adjusted to the termination date.  Thereafter,
Tenant shall promptly vacate the Demised Premises.

 
12

--------------------------------------------------------------------------------

 
 
12.           LIABILITY.


 (a)           Tenant agrees that Landlord and its building manager and their
officers, employees and agents shall not be liable to Tenant, and Tenant hereby
releases said parties, for any personal injury or damage to or loss of personal
property in the Demised Premises from any cause whatsoever unless such damage,
loss or injury is the result of the acts or omissions or negligence of Landlord,
its building manager, or their officers, employees or agents, and Landlord and
its building manager and their officers or employees shall not be liable to
Tenant for any such damage or loss whether or not the result of their willful
and gross negligence to the extent Tenant would be covered by insurance that
Tenant is required to carry hereunder.


(b)           Tenant shall and does hereby indemnify and hold Landlord harmless
of and from all loss or liability incurred by Landlord in connection with any
failure of Tenant to fully perform its obligations under this Lease and in
connection with any personal injury or damage of any type or nature occurring in
or resulting out of Tenant’s use of the Demised Premises unless same arises from
the negligence or intentional acts of Landlord, its agents, employees,
contractors or invitees.  In the event that any action or proceeding is brought
against Landlord, its agents, servants or employees, by reason of any such
claim, Tenant shall (a) defend such action or proceeding upon written notice
from Landlord by counsel designated by Landlord, and (b) further indemnify,
defend and save Landlord, its agents, servants and employees harmless from and
against all costs, expenses, counsel fees, liabilities, orders and judgments
incurred or rendered in or about any such action or proceeding.


(c)           Landlord shall and does hereby indemnify and hold Tenant harmless
of and from all loss or liability incurred by Tenant in connection with any
failure of Landlord to fully perform its obligations under this Lease, which
arises from the negligence or intentional acts of Landlord, its agents,
employees, contractors or invitees, and in connection with any personal injury
or damage of any type or nature occurring in or resulting out of Tenant’s use of
the Demised Premises. In the event that any action or proceeding is brought
against Tenant, its agents, servants or employees, by reason of any such claim,
Landlord shall (a) defend such action or proceeding upon written notice from
Tenant by counsel designated by Tenant, and (b) further indemnify, defend and
save Tenant, its agents, servants and employees harmless from and against all
costs, expenses, counsel fees, liabilities, orders and judgments incurred or
rendered in or about any such action or proceeding.


13.           EMINENT DOMAIN.   In the event that the whole of the Demised
Premises, Building or Property shall be taken under the power of eminent domain,
this Lease shall terminate as of the date possession shall be so taken.


(a)           In the event that a portion of the floor area of the Demised
Premises shall be taken under the power of eminent domain and the portion not so
taken will not be reasonably adequate for the operation of Tenant’s business,
this Lease shall terminate as of the date possession of such portion is taken.

 
13

--------------------------------------------------------------------------------

 


(b)           In the event of any taking under the power of eminent domain,
which does not terminate this Lease as aforesaid, all of the provisions of this
Lease shall remain in full force and effect, except that the Base Rent shall be
reduced in the same proportion that the amount of the floor area of the Demised
Premises taken bears to the total floor area of the Demised Premises immediately
prior to such taking, and Landlord shall, at Landlord’s own cost and expense,
restore such part of the Demised Premises as is not taken to as near its former
condition as the circumstances will permit and Tenant shall do likewise with
respect to the interior of the Demised Premises and Tenant’s furniture, fixtures
and equipment.


(c)           All damages awarded for any such taking under the power of eminent
domain, whether for the whole or part of the Demised Premises, shall be the
property of Landlord, whether such damages shall be awarded as compensation for
loss or diminution in value of the leasehold or otherwise; provided, however,
that Landlord shall not be entitled to any separate award made directly to
Tenant for loss of, or damage to, Tenant’s trade fixtures and removable personal
property or for relocation damages awarded to Tenant, provided the same does not
reduce the amount of the award payable to the Landlord.


(d)           If this Lease is terminated as provided in this Section 13, all
Base Rent, Operating Expense Rent and other sums due hereunder shall be paid to
the date that possession is taken by public authority, and Landlord shall make
an equitable refund of any Rent paid by Tenant in advance and not yet earned.


(e)           A voluntary sale by Landlord to any public or quasi-public body,
agency or person, corporate or otherwise, having the power of eminent domain,
either under threat of condemnation, or while condemnation proceedings are
pending, shall be deemed to be a taking by eminent domain for the purposes of
this Section 13.


14.           INSOLVENCY.   The appointment of a receiver or trustee to take
possession of all or a portion of the assets of Tenant, or (b) an assignment by
Tenant for the benefit of creditors, or (c) the institution by or against Tenant
of any proceedings for bankruptcy or reorganization under any state or federal
law (unless in the case of involuntary proceedings, the same shall be dismissed
within thirty (30) days after institution), or (d) any execution issued against
Tenant which is not stayed or discharged within fifteen (15) days after issuance
of any execution sale of the assets of Tenant, shall constitute a breach of this
Lease by Tenant. Landlord in the event of such a breach shall have, without need
of further notice, the rights enumerated in Section 15 herein.
 
15.           DEFAULT.


(a)           If Tenant shall fail to pay rent or any other sum payable to
Landlord hereunder when due and such failure continues for a period of ten (10)
days following receipt of written notice thereof from Landlord (which written
notice Landlord need not give more than twice in any twelve (12) month period),
or if Tenant shall fail to perform or observe any of the other covenants, terms
or conditions contained in this Lease, and such failure continues for more than
thirty (30) days after Landlord gives written notice thereof to Tenant; or if
any of the events specified in Section 14 occur, or if the Tenant vacates or
abandons the Demised Premises without thirty (30) days prior written notice to
and written permission from the Landlord, and in any of said cases
(notwithstanding any former breach of covenant or waiver thereof in a former
instance), Landlord, in addition to all other rights and remedies available to
Landlord by law or equity or by any other provisions hereof, may at any time
thereafter:


(i)           declare to be immediately due and payable, a sum equal to the
Accelerated Rent Component (as hereinafter defined), and Tenant shall remain
liable to Landlord as hereinafter provided; and/or

 
14

--------------------------------------------------------------------------------

 


 

(ii)           whether or not Landlord has elected to recover the Accelerated
Rent Component, terminate this Lease on at least five (5) days notice to Tenant
and, on the date specified in said notice, this Lease and the term hereby
demised and all rights of Tenant hereunder shall expire and terminate and Tenant
shall thereupon quit and surrender possession of the Demised Premises to
Landlord in the condition elsewhere herein required and Tenant shall remain
liable to Landlord as hereinafter provided.


(b)           For purposes herein, the "Accelerated Rent Component" shall mean
the aggregate of:


(i)           all rent and other charges, payments, costs and expenses due from
Tenant to Landlord and in arrears at the time of the election of Landlord to
recover the Accelerated Rent Component;


(ii)           the minimum rent reserved for the then entire unexpired balance
of the term of this Lease (taken without regard to any early termination of the
term by virtue of any default), plus all other charges, payments, costs and
expenses herein agreed to be paid by Tenant up to the end of said term which
shall be capable of precise determination at the time of Landlord’s election to
recover the Accelerated Rent Component; and


(c)           In any case in which this Lease shall have been terminated, or in
any case in which Landlord shall have elected to recover the Accelerated Rent
Component and any portion of such sum shall remain unpaid, Landlord may without
further notice, enter upon and repossess the Demised Premises, by force, summary
proceedings, ejectment or otherwise, and may dispossess Tenant and remove Tenant
and all other persons and property from the Demised Premises and may have, hold
and enjoy the Demised Premises and the rents and profits therefrom.  Landlord
shall be required to use commercially reasonable efforts to relet the Premises,
but the failure to re-let the Demised Premises shall not affect any of
Landlord’s rights and remedies set forth herein. Landlord may, in connection
with any such reletting, cause the Demised Premises to be decorated, altered,
divided, consolidated with other space or otherwise changed or prepared for
reletting.  No reletting shall be deemed a surrender and acceptance of the
Demised Premises.


(d)           Landlord shall in no event be responsible or liable for any
failure to relet the Demised Premises or any part thereof, or for any failure to
collect any rent due upon a reletting.


(e)           Nothing contained in this Lease shall limit or prejudice the right
of Landlord to prove and obtain as damages incident to a termination of this
Lease, in any bankruptcy reorganization or other court proceedings, the maximum
amount allowed by any statute or rule of law in effect with such damages are to
be proved.

 
15

--------------------------------------------------------------------------------

 

 (f)   AFTER A DEFAULT OR THE EXPIRATION OF THE TERM, FOR THE PURPOSE OF
OBTAINING POSSESSION OF THE DEMISED PREMISES, TENANT HEREBY AUTHORIZES AND
EMPOWERS THE PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF RECORD IN THE
COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE, AS ATTORNEY FOR TENANT AND ALL
PERSONS CLAIMING UNDER OR THROUGH TENANT, TO APPEAR FOR AND CONFESS JUDGMENT
AGAINST TENANT FOR POSSESSION OF THE DEMISED PREMISES, AND AGAINST ALL PERSONS
CLAIMING UNDER OR THROUGH TENANT, IN FAVOR OF LANDLORD, FOR RECOVERY BY LANDLORD
OF POSSESSION THEREOF, FOR WHICH THIS AGREEMENT OR A COPY HEREOF VERIFIED BY
AFFIDAVIT, SHALL BE A SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY
IMMEDIATELY ISSUE FOR POSSESSION OF THE DEMISED PREMISES, WITHOUT ANY PRIOR WRIT
OR PROCEEDING WHATSOEVER AND WITHOUT ANY STAY OF EXECUTION. IF FOR ANY REASON
AFTER SUCH ACTION HAS BEEN COMMENCED THE SAME SHALL BE TERMINATED AND THE
POSSESSION OF THE DEMISED PREMISES REMAINS IN OR IS RESTORED TO TENANT, LANDLORD
SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT TO CONFESS JUDGMENT IN ONE OR
MORE FURTHER ACTIONS IN THE MANNER AND FORM SET FORTH ABOVE TO RECOVER
POSSESSION OF SAID DEMISED PREMISES FOR SUCH SUBSEQUENT DEFAULT.  TENANT WAIVES
ALL ERRORS IN CONNECTION WITH ANY SUCH CONFESSION OF JUDGMENT.  NO SUCH
TERMINATION OF THIS LEASE, NOR TAKING, NOR RECOVERING POSSESSION OF THE DEMISED
PREMISES SHALL DEPRIVE LANDLORD OF ANY REMEDIES OR ACTION AGAINST TENANT FOR
RENT OR FOR DAMAGES DUE OR TO BECOME DUE FOR THE BREACH OF ANY CONDITION OR
COVENANT HEREIN CONTAINED, NOR SHALL THE BRINGING OF ANY SUCH ACTION FOR RENT,
OR BREACH OF COVENANT OR CONDITION NOR THE RESORT TO ANY OTHER REMEDY HEREIN
PROVIDED FOR THE RECOVERY OF RENT OR DAMAGES FOR SUCH BREACH BE CONSTRUED AS A
WAIVER OF THE RIGHT TO INSIST UPON THE FORFEITURE AND TO OBTAIN POSSESSION IN
THE MANNER HEREIN PROVIDED.


(g)    UPON THE OCCURRENCE OF A DEFAULT, TENANT IRREVOCABLY AUTHORIZES AND
EMPOWERS THE PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR
TENANT IN ANY SUCH COURT AT ANY TIME THEREAFTER TO WAIVE THE ISSUANCE AND
SERVICE OF PROCESS AND TO CONFESS AND ENTER JUDGMENT AGAINST TENANT AND IN FAVOR
OF LANDLORD FOR SUCH AGGREGATE AMOUNT OF RENT AND OTHER SUMS DUE TO LANDLORD AS
IS UNPAID UNDER THIS LEASE (INCLUDING THE ACCELERATED RENT COMPONENT) TOGETHER
WITH COSTS AND ATTORNEYS FEES EQUAL TO THE LESSER OF FIVE THOUSAND DOLLARS
($5,000.00) OR FIVE PERCENT (5%) OF ANY SUCH UNPAID AMOUNT.  TENANT HEREBY
RATIFIES AND CONFIRMS ALL THAT THE ATTORNEY MAY DO BY VIRTUE HEREOF AND WAIVES
AND RELEASES ALL ERRORS WHICH MAY INTERVENE IN SUCH PROCEEDINGS.  IF A COPY OF
THIS LEASE SHALL BE PRODUCED IN ANY PROCEEDINGS BROUGHT UPON THE WARRANT OF
ATTORNEY CONTAINED IN THIS PARAGRAPH, SUCH COPY SHALL BE CONCLUSIVE EVIDENCE OF
SUCH PROTHONOTARY’S AND/OR ATTORNEY’S AUTHORITY TO TAKE THE ACTION SPECIFIED
HEREIN AND IT SHALL NOT BE NECESSARY TO PRODUCE THE ORIGINAL INSTRUMENT.  THE
AUTHORITY GRANTED HEREIN TO CONFESS JUDGMENT AGAINST TENANT SHALL NOT BE
EXHAUSTED BY ANY EXERCISE THEREOF, BUT MAY BE EXERCISED FROM TIME TO TOME AS
OFTEN AS THERE IS OCCASION THEREFOR UNTIL PAYMENT IN FULL OF ALL AMOUNTS DUE
UNDER THIS LEASE.

 
16

--------------------------------------------------------------------------------

 

(h)           It is expressly understood and agreed that Tenant acknowledges
that it knowingly, willingly, intelligently and voluntarily agrees to the
Confession of Judgment clauses contained in Sections 15(f) & (g). 
 

    (Tenant initials).

 
(i)           Tenant hereby waives all errors and defect of a procedural nature
in any proceedings brought against it by Landlord under this Lease.  Tenant
further waives the right to any notices to quit as may be specified in the
Landlord and Tenant Act of Pennsylvania, as amended, and agrees that five (5)
days notice shall be sufficient in any case where a longer period may be
statutorily specified.


(j)           In the event that Tenant defaults in the performance of any of the
terms, conditions or covenants of this Lease, and such default requires the
Landlord, in the exercise of its sole discretion, to engage the services of any
attorney, whether or not an employee of Landlord, to enforce compliance by the
Tenant with the terms, conditions and covenants hereof, the Tenant will
reimburse Landlord for all reasonable attorney’s fees incurred in its use of
such attorney and in any action which said attorney may pursue.  Such attorney
fees shall include, but are not limited to legal fees, court costs, costs of
filing and serving summons and/or complaints, etc. All attorney fees and costs
incurred by the Landlord shall be due and payable on demand, shall be deemed to
be Additional Rent hereunder and shall be added to the installment of rent next
accruing or to any subsequent installment of rent due and payable hereunder, at
the election of Landlord.  Landlord shall not be responsible to Tenant for any
loss or damage resulting in any manner by reason of its undertaking and pursuing
any of the rights and remedies which by the terms hereof are reserved to and are
for the benefit of Landlord.


               (k)         Landlord shall not be in default in performance of
any obligation required to be performed by Landlord pursuant to this Lease
unless Landlord fails to perform such obligation within fifteen (15) days after
the receipt of notice from Tenant specifying in reasonable detail Landlord’s
failure to perform. Upon any such default by Landlord under this Lease, Tenant
may may exercise any of its rights and remedies provided under this Lease and/or
at law or in equity.


16.           SUBORDINATION.  This Lease is and shall be subject and subordinate
to all the terms and conditions of all underlying mortgages and to all ground or
underlying leases of the entire Building which may now or hereafter encumber the
Building and/or the land on which the Building is located, and to all renewals,
modifications, consolidations, replacements and extensions thereof.  This clause
shall be self-operative and no further instrument of subordination shall be
necessary, provided that Tenant shall execute, within thirty (30) days after
request, any certificate that Landlord may reasonably require acknowledging such
subordination or a form of subordination agreement required by Landlord’s
lender, provided that such certificate or form shall be reasonably acceptable to
Tenant and shall provide, at a minimum,  that Tenant’s rights under this Lease
shall not be disturbed so long as Tenant is not in default under this
Lease.  Notwithstanding the foregoing, the party holding the instrument to which
this Lease is subordinate shall have the right to recognize and preserve this
Lease in the event of any foreclosure sale or possessory action, and in such
case this Lease shall continue in full force and effect at the option of the
party holding the superior lien, and Tenant shall attorn to such party and shall
execute, acknowledge and deliver any instrument that has for its purpose and
effect the confirmation of such attornment.

 
17

--------------------------------------------------------------------------------

 



17.           NOTICES.  Any notices under this Lease by either party must be
served by registered or certified mail or an overnight delivery service,
addressed to such party at the notice address set forth in Section 7 of the
Fundamental Lease Provisions. Tenant agrees that Landlord shall not be in
default under any of the provisions of this Lease to be performed or complied
with by Landlord unless Tenant shall first have given written notice to
Landlord.


18.           HOLDING-OVER.  Upon the expiration of the term of this Lease,
either by lapse of time or otherwise, agrees to peaceably surrender to Landlord
the Demised Premises and all alterations, additions, improvements, changes and
fixtures in accordance with this Lease.  Should Tenant continue to occupy the
Demised Premises after expiration of the term of this Lease or any renewal or
renewals thereof, or after a forfeiture incurred, such tenancy shall (without
limitation of any of Landlord’s rights or remedies therefor) be one at
sufferance and Tenant shall pay Landlord, as liquidated damages, a sum equal to
one hundred fifty percent (150%) of the Base Rent to be paid by Tenant to the
Landlord for such time as Tenant shall so retain possession of the Demised
Premises or any part thereof, plus any other Operating Expense Rent and
Additional Rent payments provided for in this Lease; provided, however, that
exercise of Landlord’s rights under this clause shall not be interpreted as a
grant of permission to Tenant to continue in possession.


19.           TENANT’S RESPONSIBILITY REGARDING HAZARDOUS SUBSTANCES.


A.           Hazardous Substances. The term “Hazardous Substances,” as used in
the Lease, shall include, without limitation, flammables, explosives,
radioactive materials, medical waste, asbestos, polychlorinated biphenyls
(PCB’s), chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes, toxic substances or related materials, petroleum
and petroleum products, and substances declared to be hazardous or toxic under
any law or regulations now or hereafter enacted or promulgated by a governmental
authority.


B.           Tenant's Restrictions.  The Tenant shall not cause:


(1)           Any violation of any federal, state or local law, ordinance, or
regulation now or hereafter enacted, related to environmental conditions on,
under, or about the Demised Premises or Building, or arising from Tenant’s use
or occupancy of the Demised Premises, including, but not limited to, soil and
ground water conditions; or
 
(2)           The use, generation, release, manufacture, refining, production,
processing, storage, or disposal of any Hazardous Substance on, under or about
the Demised Premises or the Property except in accordance with law.


C.           Environmental Clean-Up.


(1)           The Tenant shall, at Tenant’s own expense, comply with all laws
regulating the use, generation, storage, transportation or disposal of Hazardous
Substances (“Laws”).


(2)           The Tenant shall, at Tenant’s own expense, make all submissions
to, provide all information required by, and comply with all requirements of all
governmental authorities (the “Authorities”) under the Laws.

 
18

--------------------------------------------------------------------------------

 




(3)           Should any Authority or any third party demand that a clean-up
plan be prepared and that a clean-up be undertaken because of any deposit,
spill, discharge, or other release of Hazardous Substances that occurs by Tenant
during the term of this Lease at or from the Demised Premises or the Property,
then Tenant shall, at Tenant’s own expense, prepare and submit the required
plans and all related bonds and other financial assurances; and Tenant shall
carry out all such clean-up plans.


(4)           Tenant shall promptly provide all information regarding Hazardous
Substances that is required by Landlord.  If Tenant fails to fulfill any duty
imposed under this subparagraph within a reasonable time, Landlord may do so,
and in such case, Tenant shall cooperate with Landlord in order to prepare all
documents Landlord deems necessary or appropriate to determine the applicability
of the Laws to the Demised Premises and Tenant’s use thereof, and for compliance
therewith, and Tenant shall execute all documents promptly upon Landlord’s
request.  No such action by Landlord and no attempt made by Landlord to mitigate
damages under any Law shall constitute a waiver of any of Tenant’s obligations
under this subparagraph.


(5)           Medical Tenant facilities which produce medical waste (Red Bag)
shall arrange for their own pick-up and disposal of all “Red Bag” materials.


(6)           Tenant’s obligations and liabilities under this subparagraph shall
survive the expiration of this Lease.

 
D.           Indemnification. Tenant shall indemnify, defend, and hold harmless
Landlord, the manager of the Building, and their respective officers, directors,
beneficiaries, shareholders, partners, agents and employees from all fines,
suits, procedures, claims and actions of every kind, and all costs associated
therewith (including attorneys’ and consultants’ fees) arising out of or in any
way connected with any deposit, spill, discharge, or other release of Hazardous
Substances by Tenant that occurs during the term of this Lease at or from the
Demised Premises, or from Tenant’s failure to provide all information, make all
submissions, and take all steps required by all Authorities under the Laws and
all other environmental laws. The Tenant’s obligations and liabilities under
this Section 19 shall survive the expiration of this Lease. Landlord shall
indemnify, defend, and hold harmless Tenant from all fines, suits, procedures,
claims and actions of every kind, and all costs associated therewith (including
reasonable attorneys’ and consultants’ fees) arising out of or in any way
connected with Hazardous Substances which exist as of the date of this Lease at
or from the Demised Premises. The mutual indemnification under this Section 19
shall survive the expiration of this Lease.


E.           Mold.  Tenant shall undertake any and all actions necessary to
prevent mold from forming in, on and/or under the Demised Premises including,
but not limited to, the following: (i) Tenant shall immediately notify Landlord
in writing of any water leaks, plumbing leaks, roof leaks, foundation leaks or
any other source of water that penetrates into the Demised Premises; (ii) in the
event Tenant shall have the right and ability to control the air conditioning
system serving the Demised Premises, and the humidity outside of the Demised
Premises is eighty percent (80%) or higher, and the temperature outside of the
Demised Premises is ninety degrees Fahrenheit (90° F) or higher, Tenant shall
utilize the air conditioning system to remove excess humidity inside the Demised
Premises; (iii) in the event Tenant becomes aware of any mold growth, Tenant
shall immediately notify Landlord in writing.

 
19

--------------------------------------------------------------------------------

 



In the event Tenant fails to take any of the actions as set forth herein, in
addition to any and all rights and remedies of Landlord as set forth herein and
at law and in equity, Tenant shall be responsible for any and all costs and
other damage that may result from any such growth of mold in, on and/or under
the Demised Premises.


20.           LANDLORD IMPROVEMENT.   Landlord shall cause the Demised Premises
to be completed in a “turnkey” manner, in accordance with the construction plan
attached hereto as Exhibit “B”, reserving the right to:  (a) make substitutions
of material of equivalent grade and quality when and if any specified material
shall not be readily and reasonably available; and (b) make changes necessitated
by conditions met during the course of construction, provided that Tenant’s
approval of any substantial change (and any reduction of cost incident thereto)
shall first be obtained (which approval shall not be reasonably withheld so long
as there shall be general conformity with said working drawings). During the
course of Landlord’s construction, Landlord shall communicate with Tenant
through Tenant’s Contact, and Landlord shall have the right to rely on, and
Tenant shall bound by, decisions and other agreements made by Tenant’s Contact
with regard to Landlord’s construction.  The Landlord’s build-out and cost
responsibility will be limited to Thirty Dollars ($30.00) per square foot (the
“Tenant Improvement Allowance”). The Tenant shall bear all cost responsibility
for amounts in excess of the Tenant Improvement Allowance.


21.           WAIVER OF SUBROGATION.  Each party hereto hereby waives any and
every claim which arises or which may arise in its favor against the other party
hereto during the term of this Lease, or any extension or renewal thereof, for
any and all loss of, or damage to, any of its property located within or upon or
constituting a part of the Building, to the extent that such loss or damage is
covered under an insurance policy or policies and to the extent such policy or
policies contain provisions permitting such waivers of claims.  Each party
agrees to request its insurers to issue policies containing such provisions and
if any extra premium is payable therefor, the party which would benefit from the
provision shall have the option to pay such additional premium in order to
obtain such benefit.


22.           RENT TAX.   If, during the term of this Lease or any renewal or
extension thereof, any tax is imposed upon the privilege of renting or occupying
the Demised Premises or upon the amount of rentals collected therefor, Tenant
will pay each month, as additional rent, a sum equal to such tax or charge that
is imposed for such month, but nothing herein shall be taken to require Tenant
to pay any income, estate, inheritance or franchise tax imposed upon Landlord.


23.           PRIOR AGREEMENT, AMENDMENTS. Neither Landlord nor Tenant has made
any representations or promises except as contained herein or in some further
writing signed by the party making such representation or promise.  No other
agreement hereinafter made shall be effective to change, modify, discharge or
effect an abandonment of this Lease, in whole or in part, unless such agreement
is in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.


24.           CAPTIONS.  The captions of the paragraphs and sections in this
Lease are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions hereof.

 
20

--------------------------------------------------------------------------------

 


25.           MECHANIC’S LIEN.  Tenant shall, within thirty (30) days after
notice from Landlord, discharge any mechanic’s lien for materials or labor
claimed to have been furnished to the Demised Premises on Tenant’s behalf
(except for work contracted for by Landlord) and shall indemnify and hold
harmless Landlord from any loss incurred in connection therewith.


26.           LANDLORD’S RIGHT TO CURE.  Landlord may (but shall not be
obligated), on five (5) days additional notice to Tenant (except that no notice
need be given in case of emergency) cure on behalf of Tenant any default
hereunder by Tenant that is not cured within the cure period applicable to such
default, and the cost of such cure (including any reasonable attorney’s fees
incurred) shall be deemed additional rent payable upon demand.


27.           PUBLIC LIABILITY INSURANCE.  Tenant shall at all times during the
term hereof maintain in full force and effect with respect to the Demised
Premises and Tenant’s use thereof, comprehensive public liability insurance,
naming Landlord as an additional insured, covering injury to person and property
in amounts at least equal to Two Million Dollars ($2,000,000.00) combined single
limit.  Tenant shall lodge with Landlord duplicate originals or certificates of
such insurance at or prior to the commencement date of the term hereof, together
with evidence of paid-up premiums, and shall lodge with Landlord renewals
thereof at least fifteen (15) days prior to expiration.  All such policies or
certificates shall provide that such insurance coverage may not be cancelled or
materially amended unless Landlord is given at least thirty (30) days prior
written notice of the same.


28.           ESTOPPEL STATEMENT.  Each party agrees that at any time and from
time to time at reasonable intervals, within ten (10) days after written request
by the requesting party, to execute, acknowledge and deliver to the requesting
party, or to other person designated by the requesting party, a certificate in a
form as may from time to time be provided, ratifying this Lease and certifying
(i) that Tenant has entered into occupancy of the Demised Premises and the date
of such entry if such is the case; (ii) that the Lease is in full force and
effect, and has not been assigned, modified, supplemented, or amended in any way
(or, if there has been any assignment, modification, supplement, or amendment,
identifying the same); (iii) that this Lease represents the entire agreement
between Landlord and Tenant as to the subject matter hereof; (iv) the date of
commencement and expiration of the Term; (v) that all conditions under this
Lease to be performed by Landlord and Tenant and have been satisfied and all
required contributions by Landlord to Tenant on account of Tenant’s improvements
have been received (and if not, what conditions remain unperformed); and (vi)
such other matters as the party requesting the certificate may reasonably
request.


29.           RELOCATION.  Intentionally Omitted.


30.           MISCELLANEOUS.


              (a)           Landlord and Tenant each warrant and represent to
the other that it had no dealing with and has not employed any broker, finder or
agent as its representative in the negotiation for or the obtaining of this
Lease other than Broker (defined above) who shall be paid by Landlord. Each
party agrees to indemnify and hold the other harmless from any and all
liabilities and expenses, including, without limitation, reasonable attorneys,
fees, arising out of claims against the other party by any other broker,
consultant, finder or like agent besides Broker claiming to have brought about
this Lease based upon the alleged acts of the indemnifying party.


 
21

--------------------------------------------------------------------------------

 
 
This indemnity contained in this Section 30 shall survive the expiration of this
Lease or earlier termination of this Lease.
 
(b)           The word “Tenant” as used in this Lease shall be construed to mean
tenants in all cases where there is more than one tenant, and the necessary
grammatical changes required to make the provisions hereof apply to
corporations, partnerships or individuals, men or women, shall in all cases be
assumed as though in each case fully expressed.  This Lease shall not inure to
the benefit of any assignee, heir, legal representative, transferee or successor
of Tenant except upon the express written consent or election of
Landlord.  Subject to the foregoing limitation, each provision hereof shall
extend to and shall, as the case may require, bind and inure to the benefit of
Tenant and its heirs, legal representatives, successors and assigns.
Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Tenant, that there shall be absolutely no
personal liability on the part of Tenant's constituent members (to include but
not be limited to officers, directors, partners and trustees), their respective
successors or assigns, with respect to any of the terms, covenants and
conditions of this Lease, and that Landlord shall look solely to the assets of
the corporation, for the satisfaction of each and every remedy of Landlord in
the event of any breach by Tenant of any of the terms, covenants and conditions
of this Lease to be performed by Tenant, such exculpation of liability to be
absolute and without any exceptions whatsoever.  The foregoing limitation of
liability shall be noted in any judgment secured against Tenant.


(c)           The term “Landlord” as used in this Lease means the fee owner of
the Building or if different, the party holding and exercising the right, as
against all others (except space Tenants of the Building) to possession of the
entire Building.  Landlord above-named represents that it is the holder of such
rights as of the date of execution hereof.  In the event of the voluntary
transfer of such ownership or right to a successor-in-interest of Landlord,
Landlord shall be freed and relieved of all liability and obligation hereunder
which shall thereafter accrue (and, as to any unapplied portion of Tenant’s
security deposit, Landlord shall be relieved of all liability therefor upon
transfer of such portion to its successor in interest) and Tenant shall look
solely to such successor in interest for the performance of the covenants and
obligations of the Landlord hereunder (either in terms of ownership or
possessory rights).  The successor in interest shall not (i) be liable for any
previous act or omission of a prior landlord; (ii) be subject to any rental
offsets or defenses against a prior landlord; (iii) be bound by any amendment of
this Lease made without its written consent, or by payment by Tenant of rent in
advance in excess of one (1) month’s rent; or (iv) be liable for any security
not actually received by it.  Subject to the foregoing, the provisions hereof
shall be binding upon and inure to the benefit of the successors and assigns of
Landlord.  Notwithstanding anything to the contrary contained in this Lease, any
liability of Landlord, its agents, partners or employees, arising out of or in
respect of this Lease, the Demised Premises or the Building, shall be limited to
the equity of Landlord in its interest in the Building.
 
(d)           Tenant agrees to execute a memorandum of this Lease in the form
acceptable to Tenant, which may be recorded by Landlord at Landlord’s
expense.  Tenant also agrees to execute any assignment of this Lease by
Landlord, evidencing its consent to such assignment. Tenant shall not record
this Lease or a short form memorandum of this Lease without the prior written
consent of Landlord, and any such attempted recordation shall be void and of no
force or effect and shall constitute a default hereunder; and Tenant hereby
appoints Landlord its attorney in fact to file any instrument to remove or
discharge from record any such recordation of this Lease or memorandum.

 
22

--------------------------------------------------------------------------------

 




(e)           This Lease may be executed and delivered in any number of
counterparts, and by facsimile signature or electronic signature, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of such counterparts shall together constitute one and the same
instrument.  This Lease shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.


(f)           Landlord waives any contractual, statutory or common law
landlord’s lien or security interest including any rights of levy or distraint
for rent now existing or hereafter arising with respect to the Demised Premises
and personal property or equipment of Tenant and Landlord shall execute and
deliver to Tenant any reasonable instrument confirming same if requested by
Tenant or any lender, prospective purchaser, successor, assignee or transferee
of Tenant.


(g)           DELIVERY OF THE LEASE TO TENANT SHALL NOT BIND LANDLORD IN ANY
MANNER, AND NO LEASE OR OBLIGATIONS OF LANDLORD SHALL ARISE UNTIL THIS
INSTRUMENT IS SIGNED BY BOTH LANDLORD AND TENANT.
 
 
 
-SIGNATURES COMMENCE ON THE FOLLOWING PAGE-

 
 
23

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease or caused this
Lease to be executed by their duly authorized representatives the day and year
first above written.
 

 
LANDLORD:
   
CENTER VALLEY PARKWAY ASSOCIATES, LP,
    a Pennsylvania limited partnership  
 
By: CENTER VALLEY PARKWAY      ASSOCIATES, LLC, a Pennsylvania limited    
 liability company  


             
 
By:
/s/ Peter H. Gerbert    Witness      PETER H. GEBERT, PRESIDENT          
 Dated:  November 17, 2010              




 
 
     
TENANT:
 
 
TECHPRECISION CORPORATION,
   
a Delaware Corporation
             

                                                        
 

             
 
By:
/s/ James Monlinaro    Witness      JAMES MOLINARO, CEO          
 Dated:  November 17, 2010      

                                                   
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
SITE PLAN
 
[Image of the Site Plan]

 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
BUILDING PARKING
 
[Image of the Building Parking]

 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
CONSTRUCTION PLAN
 
[Image of Construction Plan]



 
27

--------------------------------------------------------------------------------

 


EXHIBIT “C”
BUILDING RULES AND REGULATIONS


1.           The sidewalks, entryways, passages, corridors, stairways and
elevators shall not be obstructed by any of the tenants, their employees or
agents, or used by them for purposes other than ingress or egress to and from
their respective suites.  All safes or other heavy articles shall be carried up
or into the leased premises only at such times and in such manner as shall be
prescribed by the Landlord and the Landlord shall in all cases have the right to
specify a maximum weight and proper position or location of any such safe or
other heavy article.  The Tenant shall pay any damage done to the Building by
taking in or removing any safe or from overloading any floor in any way.  The
Tenant shall pay for the cost of repairing or restoring any part of the
Building, which shall be defaced or injured by a tenant, its agents or
employees.


2.           Each Tenant will refer all contractors, contractor’s
representatives and installation technicians rendering any service on or to the
leased premises for the tenant to Landlord for Landlord’s approval and
supervision before permanence of any contractual service.  This provision shall
apply to all work performed in the Building, including installation of
telephones, telegraph equipment, electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other physical portion of the Building.


3.           No, sign, advertisement or notice shall be inscribed, painted or
affixed on any part of the inside or outside of the Building unless of such
color, size and style and in such place upon or in the Building as shall first
be designated by Landlord; there shall be no obligation or duty on Landlord to
allow any sign, advertisement or notice to be inscribed, painted or affixed on
any part of the inside or outside of the Building except as specified in a
tenant’s lease.  Signs on or adjacent to doors shall be in color, size and style
approved by Landlord, the cost to be paid by the tenants.  Landlord will provide
a directory in a conspicuous place, with the names of tenants, Landlord will
make any necessary revision in this within a reasonable time after notice from
the tenant of an error or of a change making revision necessary.  No furniture
shall be placed in front of the Building or in any lobby or corridor without
written consent of Landlord.


4.           No tenant shall do or permit anything to be done in its leased
premises, or bring to keep anything therein, which will in any way increase the
rate of fire insurance on the Building, or on property kept therein, or obstruct
or interfere with the rights of other tenants, or in any way injure or annoy
them, or conflict with the laws relating to fire prevention and safety, or with
any regulations of the fire department, or with any rules or ordinances of any
Board of Health or other governing bodies having jurisdiction over the Building.
 
5.           The janitor of the Building may at all times keep a pass-key, and
he and other agents of the Landlord shall at all times, be allowed admittance to
the leased premises for purposes permitted in Tenant’s lease.


6.           No additional locks shall be placed upon any doors without the
written consent of the Landlord.  All necessary keys shall be furnished by the
Landlord, and the same shall be surrendered upon the termination of this Lease,
and the Tenant shall then give the Landlord or its agents an explanation of the
combination of all locks upon the doors of vaults.



 
28

--------------------------------------------------------------------------------

 



7.            The water closets and other water fixtures shall not be used for
any purpose other than those for which they were constructed, and any damage
resulting to them from misuse or abuse by a tenant or its agents, employees or
invitees, shall be borne by the Tenant.


8.            No person shall disturb the occupants of the Building by the use
of any musical instruments; the making or transmittal of noises which are
audible outside the leased premises, or any unreasonable use.  No dogs or other
animals or pets of any kind will be allowed in the Building.


9.            No bicycles or similar vehicles will be allowed in the Building.


10.           Nothing shall be thrown out the windows of the Building or down
the stairways or other passages.


11.           Tenants shall not be permitted to use or to keep in the Building
any kerosene, camphene, burning fluid or other illuminating materials.


12.           If any tenant desires telegraphic, telephonic or other electric
connections, Landlord or its agents will direct the electricians as to what and
how the wires may be introduced, and without such directions no boring or
cutting for wires will be permitted.


13.           No portion of the Building shall be used for the purposes of
lodging rooms or for any immoral or unlawful purposes.
 
 
14.           No tenant shall store anything outside the Building or in any
common areas in the building.

 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”
BUILDING MECHANICAL SYSTEM
 
[Image of the Building Mechanical System]

 
30

--------------------------------------------------------------------------------

 


EXHIBIT “E”
PROJECT MONUMENT SIGN
 
[Image of  Project Monument]

 
31

--------------------------------------------------------------------------------

 


EXHIBIT “F”
JANITORIAL SPECIFICATIONS
ATTACHED


 
32

--------------------------------------------------------------------------------

 


EXHIBIT “G”
COMMENCEMENT DATE AGREEMENT


THIS COMMENCEMENT DATE AGREEMENT is hereby made effective as of this  day of  ,
2011, between CENTER VALLEY PARKWAY ASSOCIATES, L.P., a Pennsylvania limited
partnership (the “Landlord”) and TECHPRECISION CORPORATION, a Delaware
corporation (the “Tenant”).
BACKGROUND


A.           By that certain Lease Agreement
dated                                                                                                                    
(the “Lease”), Landlord leased to Tenant certain premises (the “Premises”)
located at Saucon Valley Plaza, Upper Saucon Township, Lehigh County,
Pennsylvania.


B.           Tenant is in possession of the Premises and the term of the Lease
has commenced.


C.           Landlord and Tenant agreed to enter into an agreement setting forth
certain information in respect of the Premises and the Lease.


NOW, THEREFORE, Landlord and Tenant agree as follows:


1.           The term of the Lease commenced on, and the Commencement Date (as
such term is defined in the Lease) was and the term of the Lease shall expire
on, unless the Tenant exercises the option referred to in Paragraph 2 below.


2.           The Tenant has the right to extend the term of the Lease for an
additional term of five (5) years, as described and on the terms set forth in
Section 2 of the Lease.  If Tenant properly exercises such option, such option
term shall commence on  and shall expire on .


3.           Landlord and Tenant have measured the Premises and determined that
the Premises contains approximately three thousand one hundred eighty-one
(3,181) rentable square feet.  Accordingly, the minimum rent payable during the
term is as follows and Tenant’s proportionate share for the purpose of
determining Tenant’s share of operating expenses, real estate taxes and any
other item for which Tenant is responsible to reimburse Landlord for a pro rata
share is three and eight-tenths percent (3.8%):


                       Months                                           Annual
Rent                                           Monthly
Rent                                           $/Sq. Ft.


0-4                         $0                                             $0


5-24                   
    $58,848.00                                $4,904.00                                $18.50


25-36                      $60,444.00                                $5,037.00                                $19.00


37-48                      $62,028.00                                $5,169.00                                $19.50


49-60                      $63,624.00                                $5,302.00                                $20.00


61-64                      $65,208.00                                $5,434.00                                $20.50




No Base Rent shall be due or payable for the initial four (4) months of the
Term.   However, Tenant shall be responsible for payment of Operating Expenses
and utilities during such period.
 
 
-SIGNATURES COMMENCE ON THE FOLLOWING PAGE-

 
33

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
 

 
LANDLORD:
    CENTER VALLEY PARKWAY ASSOCIATES, L.P.,  
 
a Pennsylvania limited partnership     By:  CENTER VALLEY PARKWAY    
ASSOCIATES, LLC, a Pennsylvania limited
    liability company  

 
 
By:
    Witness      PETER H. GEBERT, PRESIDENT                              TENANT:
    TECHPRECISION CORPORATION,      a Delaware corporation                    
By:           Witness       JAMES MOLINARO, CEO          

 
 
34

--------------------------------------------------------------------------------

 
